DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 6-7, & 9-20 of U.S. Application No. 16/023699 filed on 10/22/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed 10/22/2021. Claims 1, 16, & 20 are presently amended, Claims 2-5, 8 & 21-23 are cancelled. Claims 1, 6-7, & 9-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 102:  Applicant’s argument with respect to independent claims 16 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2014/0236431A1 (“Hendrickson”).

In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Applicant argues prior art does not disclose the limitations “wherein the compaction map comprises a first compaction level at a first reference point of the plurality of reference points and a second compaction level at a second reference point of the plurality of reference points that is greater than the first compaction level; passing the work tool through the first reference point before passing the work 
Applicant’s remaining argument(s) with respect to independent claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 10255670B1 (“Wu”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, & 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0128933A1 (“Koch”), further in view of US 2014/0236431A1 (“Hendrickson”), further in view of US 10255670B1 (“Wu”).
As per claim 1 Koch discloses
A method of mitigating compaction in a work area, the method comprising: 
passing a vehicle through the work area at a plurality of reference points to generate compaction data for a compaction map (see at least Koch, para. [0027]: The representative image or signal generated by the work layer sensor 100 is hereinafter referred to as the “work layer image” 110. In one particular application discussed later, the work layer sensors 100 may be mounted to a planter row unit 200 (FIG. 7) for generating a work layer image 110 of the seed trench as the planter traverses the field. The work layer image 110 may be displayed on a monitor 300 visible to an operator within the cab of a tractor and the planter may be equipped with various actuators for controlling the planter based on the characteristics of the work layer 104 as determined from the work layer image 110. & para. [0061]: In one such example, the area traversed by the gauge wheels (or other wheels) of the planter (or tractor or other implement or vehicle) may be analyzed to determine a depth and/or soil density of a compaction layer beneath the wheels. In some such examples, the area of the work layer image may be divided into sub-regions for analysis based on anticipated subterranean features in such sub-regions (e.g., the area traversed by the gauge wheels may be analyzed for compaction).);
determining the compaction map of the work area having the compaction data associated with the plurality of reference points (see at least Koch, para. [0036]: In this embodiment, transmitter (T2) is disposed over the seed trench 10, and transmitters (T1) and (T3) are disposed over each side of seed trench 10, respectively. Disposed rearward to transmitters (T1), (T2), and (T3) in a direction of travel are three receivers (R1), (R2), and (R3). Receivers (R1) and (R3) are disposed over each side of seed trench 10, respectively. Receiver (R2) is disposed over seed trench 10. Work layer images similar to those shown in FIG. 2A, FIG. 2B, FIG. 2C can be generated by work layer sensor 100-5. para. [0062]: In other examples, the monitor 300 may estimate a soil property (e.g., soil moisture, organic matter, or electrical conductivity, water table level) based on image properties of the work layer image 110B and display the soil property to the user as a numerical (e.g., average or current) value or a spatial map of the soil property at geo-referenced locations in the field associated with each soil property measurement (e.g., by correlating measurements with concurrent geo-referenced locations reported the GPS unit 310).); 
wherein the compaction map comprises a first compaction level at a first reference point of the plurality of reference points and a second compaction level of the plurality of reference points that is greater than the first compaction level (see at least Koch, para. [0027]: FIG. 1, FIG. 3 and FIG. 5 schematically illustrate alternative embodiments of a work layer sensor 100 to generate a signal or image representative of the soil densities or other soil characteristics throughout a soil region of interest, hereinafter referred to as the “work layer” 104  para. [0074]: if the work layer images indicate that the implement is approaching more dense or compact soil, actuators associated to adjust downforce or pressure may be actuated to increase the downforce as the implement passes through the more dense or compact soil..);
passing a work tool through the work area at the plurality of reference points after determining the compaction map (see at least Koch, para. [0036]: In this embodiment, transmitter (T2) is disposed over the seed trench 10, and transmitters (T1) and (T3) are disposed over each side of seed trench 10, respectively. Disposed rearward to transmitters (T1), (T2), and (T3) in a direction of travel are three receivers (R1), (R2), and (R3). Receivers (R1) and (R3) are disposed over each side of seed trench 10, respectively. Receiver (R2) is disposed over seed trench 10. Work layer images similar to those shown in FIG. 2A, FIG. 2B, FIG. 2C can be generated by work layer sensor 100-5. & para. [0044-0045]: The forward work layer sensor 100A is disposed to generate a reference work layer image (hereinafter a “reference layer image”) 110A of the soil prior to the soil being disturbed by the planter, whereas the rearward work layer sensor 100B generates the work layer image 110B, which in this example, is the image of the closed seed trench 10 in which the seed has been deposited and covered with soil. For the reasons explained later, it is desirable to obtain both a reference image 110A and the work layer image 110B for analysis of the soil characteristics through the work layer 104. & para. [0060]: if the work layer image 110B indicates that residue in the seed trench 10 is above a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce. As another example, if the seed depth is less than a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the downforce control system 214 to increase the downforce and/or to actuate the depth adjustment actuator 234 to adjust the gauge wheels 234 relative to the opening discs 232 to increase the trench depth & para. [0074]: if the work layer images indicate that the implement is approaching more dense or compact soil, actuators associated to adjust downforce or pressure may be actuated to increase the downforce as the implement passes through the more dense or compact soil.); and 
adjusting the work tool at the plurality of reference points based on the compaction data of the compaction map (see at least Koch, para. [0035]: FIG. 10 schematically illustrates, in plan view, another embodiment of a work layer sensor 100-4 disposed with respect to a seed trench 10. In this embodiment, a transmitter (T1) is disposed over the seed trench 10. Disposed rearward to transmitter (T1) in a direction of travel are three receivers (R1), (R2), and (R3). Receivers (R1) and (R3) are disposed over each side of seed trench 10, respectively. Receiver (R2) is disposed over seed trench 10. Work layer images similar to those shown in FIG. 2A, FIG. 2B, FIG. 2C can be generated by work layer sensor 100-4. para. [0060]: if the work layer image 110B indicates that residue in the seed trench 10 is above a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce. As another example, if the seed depth is less than a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the downforce control system 214 to increase the downforce and/or to actuate the depth adjustment actuator 234 to adjust the gauge wheels 234 relative to the opening discs 232 to increase the trench depth & para. [0074]: if the work layer images indicate that the implement is approaching more dense or compact soil, actuators associated to adjust downforce or pressure may be actuated to increase the downforce as the implement passes through the more dense or compact soil.);
beginning adjustment of the work tool at the first reference point associated with the first compaction level (see at least Koch, para. [0035]: FIG. 10 schematically illustrates, in plan view, another embodiment of a work layer sensor 100-4 disposed with respect to a seed trench 10. In this embodiment, a transmitter (T1) is disposed over the seed trench 10. Disposed rearward to transmitter (T1) in a direction of travel are three receivers (R1), (R2), and (R3). Receivers (R1) and (R3) are disposed over each side of seed trench 10, respectively. Receiver (R2) is disposed over seed trench 10. Work layer images similar to those shown in FIG. 2A, FIG. 2B, FIG. 2C can be generated by work layer sensor 100-4. para. [0060]: if the work layer image 110B indicates that residue in the seed trench 10 is above a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce. As another example, if the seed depth is less than a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the downforce control system 214 to increase the downforce and/or to actuate the depth adjustment actuator 234 to adjust the gauge wheels 234 relative to the opening discs 232 to increase the trench depth & para. [0074]: if the work layer images indicate that the implement is approaching more dense or compact soil, actuators associated to adjust downforce or pressure may be actuated to increase the downforce as the implement passes through the more dense or compact soil.).
Koch does not explicitly disclose

passing the work tool through the first reference point before passing the work tool through the second reference point;
determining vehicle weight data of the vehicle from passing the vehicle through the work area, the vehicle weight data being associated with the plurality of reference points, 
determining the compaction map of the work area having the compaction data to include the vehicle weight data associated with the plurality of reference points,
stopping adjustment of the work tool before the work tool reaches the second reference point associated with the second compaction level that is greater than the first compaction level.
Hendrickson teaches
determining vehicle weight data of the vehicle from passing the vehicle through the work area, the vehicle weight data being associated with the plurality of reference points (see at least Hendrickson, para. [0021-0022]: By way of example, a combine harvester will exhibit different weights and create different degrees of soil compaction as it travels across a field during harvest as fuel is consumed (reducing the contributing weight of the fuel) and as the weight of the commodity increases within the hold of the combine until emptied. Such varying soil compaction characteristics may be “obtained” by processor 30 receiving signals from one or more sensors associated with mobile machine 22, wherein the signals indicate the varying soil compaction characteristics of mobile machine 22 or provide information from which processor 30 may itself determine or estimate the varying soil compaction characteristics of mobile machine 22. Some varying soil compaction characteristics may be determined by processor 30 using both stored information as well as sensed information pertaining to how soil compaction characteristics of mobile machine 22 may vary as it travels across a field.);
determining the compaction map of the work area having the compaction data to include the vehicle weight data associated with the plurality of reference points (see at least Hendrickson, para. [0034-0035]: FIG. 4 further illustrates path 308 through field 300 as determined by processor 30 according to method 100. As discussed above, upon obtaining soil compaction constraints assigned to each of regions 302, processor 30 further obtains varying soil compaction characteristics of the particular mobile machine 22 to act upon field 300. Based upon the obtained soil compaction constraints and the varying soil compaction characteristics of mobile machine 104, processor 30 determines path 308. & para. [0058]: Processor 30 may generate control signals causing display 26 to notify an operator at what points along path 658 that mobile MM 2 should replenished MM 1 fuel, seed, insecticide, herbicide or fertilizer to minimize the weight added to mobile machine MM 2 when mobile machine MM 1 is traversing region 602C. In other implementations, processor 30 may generate control signals causing display 26 to notify an operator at what points along path 658 that mobile machine MM 2 receive commodity from MM 1 to reduce the weight of mobile machine MM 1 when mobile machine MM 1 is traversing region 602C and to also best satisfy the soil compaction constraints of region 602 when MM 2 is leaving the field with the received commodity.);
wherein the compaction map comprises a first compaction level at a first reference point of the plurality of reference points and a second compaction level at a second reference point of the plurality of reference points that is greater than the first compaction level (see at least Hendrickson, Fig. 4 & Fig. 9, para. [0034]: FIG. 4 illustrates an example implementation of system 20 and methods 100, 200 with respect to a field 300. As shown by FIG. 4, field 300 is partitioned into multiple regions 302A-302F (collectively referred to as regions 302). In the example illustrated, each of regions 302 has boundaries or is partitioned such that substantially homogenous soil compaction characteristics exist within each of regions 302. Each of regions 302 is further assigned one or more soil compaction constraints based upon the particular soil compaction characteristics of the region 302. In the example illustrated, regions 302C and 302E are illustrated as having wet spots 304. As a result, regions 302C and 302E may be more susceptible to soil compaction and may be assigned more stringent soil compaction constraints. & para. [0060]);
passing the work tool through the first reference point before passing the work tool through the second reference point (see at least Hendrickson, para. [0034]: FIG. 4 illustrates an example implementation of system 20 and methods 100, 200 with respect to a field 300. As shown by FIG. 4, field 300 is partitioned into multiple regions 302A-302F (collectively referred to as regions 302). In the example illustrated, each of regions 302 has boundaries or is partitioned such that substantially homogenous soil compaction characteristics exist within each of regions 302. Each of regions 302 is further assigned one or more soil compaction constraints based upon the particular soil compaction characteristics of the region 302. para. [0037]: In some implementations, processor 30 may generate control signals automatically (or upon confirmation or approval from the operator) adjust the operational depth (tillage depth) of mobile machine 22 when traversing regions 302C and 302E to reduce soil compaction. In some implementations, processor 30 may generate control signals automatically, or upon operator confirmation, adjust an operational width (adjusting a wheel spacing or raising/lowering a wing of a pulled implement) of mobile machine 22 when traversing regions 302C and/or 302E.),
reducing vehicle fuel consumption and speed before work tool reached the second (see at least Hendrickson, para. [0031]: Processor 30 may generate control signals controlling or adjusting the speed at which mobile machine 22 traverses a region or the rate at which fuel is consumed to impact soil compaction characteristics of mobile machine 22. In some implementations, processor 30 may generate control signals controlling or adjusting how the mobile machine 22 interacts with the soil such as the width of the tires, the number of tires lowered into engagement with the ground, the depth at which mobile machine 22 engages or interacts with the ground (plowing, disking etc.). Ground engaging elements on implements may be controlled on a per-machine, per-section, or per-row basis. & para. [0048]: Processor 30 may generate control signals controlling or adjusting the speed at which mobile machine MM 2 traverses a region and the rate at which fuel is consumed to impact soil compaction characteristics of mobile machine MM 2. In some implementations, processor 30 may generate control signals controlling or adjusting how the mobile machine MM 2 interacts with the soil such as the width of the tires or the number of tires lowered into engagement with the ground. & para. [0052]: In the example illustrated, with particular respect to the region 602C, path 608 may be drawn by processor 30 such that mobile machine MM 1 has a lower weight or otherwise has a lower soil compaction impact at those times that mobile machine MM 1 crosses region 602C so as to better satisfy the more stringent soil compaction constraints associated with region 602C. As noted above, in some implementations, path 608 may be devised by processor 30 based upon additional factors such as time, cost and path complexity. For example, path 608 may be devised to reduce the number of turns required of mobile machine MM 1 or to minimize fuel consumption while still satisfying the soil compaction constraints or minimally deviating from such soil compaction constraints.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koch to incorporate the teaching of determining vehicle weight data of the vehicle from passing the vehicle through the work area, the vehicle weight data being associated with the plurality of reference points and determining the compaction map of the work area having the compaction data to include the vehicle weight data associated with the plurality of reference points, wherein the compaction map comprises a first compaction level at a first reference point of the plurality of reference points and a second compaction level at a second reference point of the plurality of reference points that is greater than the first compaction level and passing the work tool through the first reference point before passing the work tool through the second reference point and reducing vehicle fuel consumption and speed before work tool reached the second reference point associated with the second compaction level greater than the first compaction level of Hendrickson so as to better satisfy the more stringent soil compaction constraints associated with regions of the land (see at least Hendrickson, para. [0035]).
Wu teaches
stopping adjustment of the work tool (see at least Wu, col. 13, lines 5-15: In some embodiments, when the vehicle is slowed sufficiently or stopped, there is automatic calibration for in situ conditions such as color to adjust for detected lighting or time of day, to adjust the height of the boom during field operation based on calibrated crop height, and so on.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koch to incorporate the teaching of stopping adjustment of the work tool Wu in order to adjust height of the boom during field operation based on crop height (see at least Wu, col. 13 lines 7-10).

As per claim 6 Koch discloses
wherein determining the compaction map comprises determining soil data associated with the plurality of reference points (see at least Koch, para. [0061-0062]: the monitor 300 may estimate a soil property (e.g., soil moisture, organic matter, or electrical conductivity, water table level) based on image properties of the work layer image 110B and display the soil property to the user as a numerical (e.g., average or current) value or a spatial map of the soil property at geo-referenced locations in the field associated with each soil property measurement (e.g., by correlating measurements with concurrent geo-referenced locations reported the GPS unit 310).).

As per claim 7 Koch discloses
wherein the soil data comprises at least one of a soil density, a soil moisture, a soil type, and a soil freeze state (see at least Koch, para. [0061-0062]: the monitor 300 may estimate a soil property (e.g., soil moisture, organic matter, or electrical conductivity, water table level) based on image properties of the work layer image 110B and display the soil property to the user as a numerical (e.g., average or current) value or a spatial map of the soil property at geo-referenced locations in the field associated with each soil property measurement (e.g., by correlating measurements with concurrent geo-referenced locations reported the GPS unit 310).).

As per claim 9 Koch discloses
(see at least Koch, para. [0061-0062]: the work layer image 110B may identify and/or analyze (e.g., determine depth, area, volume, density or other qualities or quantities of) subterranean features of interest such as tile lines, large rocks, or compaction layers resulting from tillage and other field traffic. Such subterranean features may be displayed to the user on the monitor 300 and/or identified by the monitor 300 using an empirical correlation between image properties and a set of subterranean features expected to be encountered in the field.; the monitor 300 may estimate a soil property (e.g., soil moisture, organic matter, or electrical conductivity, water table level) based on image properties of the work layer image 110B and display the soil property to the user as a numerical (e.g., average or current) value or a spatial map of the soil property at geo-referenced locations in the field associated with each soil property measurement (e.g., by correlating measurements with concurrent geo-referenced locations reported the GPS unit 310).).

As per claim 10 Koch discloses
wherein the material comprises at least one of a fuel, a grain, a crop, a waste material, a liquid application material, and a solid application (see at least Koch, para. [0061-0062]: the work layer image 110B may identify and/or analyze (e.g., determine depth, area, volume, density or other qualities or quantities of) subterranean features of interest such as tile lines, large rocks, or compaction layers resulting from tillage and other field traffic.).

As per claim 11 Koch does not explicitly disclose

Hendrickson teaches
wherein determining the compaction map comprises combining soil data associated with the plurality of reference points with the vehicle weight data associated with the plurality of reference points (see at least Hendrickson, para. [0034-0035]: FIG. 4 further illustrates path 308 through field 300 as determined by processor 30 according to method 100. As discussed above, upon obtaining soil compaction constraints assigned to each of regions 302, processor 30 further obtains varying soil compaction characteristics of the particular mobile machine 22 to act upon field 300. Based upon the obtained soil compaction constraints and the varying soil compaction characteristics of mobile machine 104, processor 30 determines path 308. & para. [0058]: Processor 30 may generate control signals causing display 26 to notify an operator at what points along path 658 that mobile MM 2 should replenished MM 1 fuel, seed, insecticide, herbicide or fertilizer to minimize the weight added to mobile machine MM 2 when mobile machine MM 1 is traversing region 602C. In other implementations, processor 30 may generate control signals causing display 26 to notify an operator at what points along path 658 that mobile machine MM 2 receive commodity from MM 1 to reduce the weight of mobile machine MM 1 when mobile machine MM 1 is traversing region 602C and to also best satisfy the soil compaction constraints of region 602 when MM 2 is leaving the field with the received commodity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koch to incorporate the teaching of determining 

As per claim 12 Koch discloses
wherein determining the compaction map comprises determining vehicle draft data associated with the plurality of reference points (see at least Koch, para. [0062]: based on image properties of the work layer image 110B and display the soil property to the user as a numerical (e.g., average or current) value or a spatial map of the soil property at geo-referenced locations in the field associated with each soil property measurement (e.g., by correlating measurements with concurrent geo-referenced locations reported the GPS unit 310). & para. [0123]: examples of sensors 1612 that may be used with tillage equipment include position sensors for tools such as shanks or discs; tool position sensors for such tools that are configured to detect depth, gang angle, or lateral spacing; downforce sensors; or draft force sensors. In an embodiment, examples of controllers 1614 that may be used with tillage equipment include downforce controllers or tool position controllers, such as controllers configured to control tool depth, gang angle, or lateral spacing.).

As per claim 13 Koch discloses
(see at least Koch, para. [0060]: if the work layer image 110B indicates that residue in the seed trench 10 is above a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce. As another example, if the seed depth is less than a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the downforce control system 214 to increase the downforce and/or to actuate the depth adjustment actuator 234 to adjust the gauge wheels 234 relative to the opening discs 232 to increase the trench depth. Likewise, if the seed depth is greater than a predetermined threshold, a signal is generated by the monitor 300 to actuate the downforce control system 214 to decrease the downforce and/or to actuate the depth adjustment actuator 234 to decrease the trench depth.).

As per claim 14 Koch discloses
wherein determining the compaction map comprises determining individual row unit downforce data at each of a plurality of row units associated with the plurality of reference points (see at least Koch, para. [0060-0062]: if the work layer image 110B indicates that residue in the seed trench 10 is above a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce. As another example, if the seed depth is less than a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the downforce control system 214 to increase the downforce and/or to actuate the depth adjustment actuator 234 to adjust the gauge wheels 234 relative to the opening discs 232 to increase the trench depth. Likewise, if the seed depth is greater than a predetermined threshold, a signal is generated by the monitor 300 to actuate the downforce control system 214 to decrease the downforce and/or to actuate the depth adjustment actuator 234 to decrease the trench depth. & para. [0122]: examples of sensors 1612 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors, downforce cylinder pressure sensors, seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors, or vacuum level sensors; or pesticide application sensors such as optical or other electromagnetic sensors, or impact sensors. In an embodiment, examples of controllers 1614 that may be used with such seed planting equipment include: toolbar fold controllers, such as controllers for valves associated with hydraulic cylinders; downforce controllers, such as controllers for valves associated with pneumatic cylinders, airbags, or hydraulic cylinders, and programmed for applying downforce to individual row units or an entire planter frame; planting depth controllers, such as linear actuators;).

As per claim 15 Koch discloses
wherein determining the compaction map further comprises aggregating the compaction data associated with the plurality of reference points from a plurality of passes by at least one of the vehicle and a work tool passing through the work area (see at least Koch, para. [0132-0134]: The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data. The preconfigured agronomic model may have been cross validated to ensure accuracy of the model. Cross validation may include comparison to ground trothing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge or sensor providing weather data at the same or nearby location or an estimate of nitrogen content with a soil sample measurement.; The field data received from one or more data sources may be preprocessed for the purpose of removing noise, distorting effects, and confounding factors within the agronomic data including measured outliers that could adversely affect received field data values. Embodiments of agronomic data preprocessing may include, but are not limited to, removing data values commonly associated with outlier data values, specific measured data points that are known to unnecessarily skew other data values, data smoothing, aggregation, or sampling techniques used to remove or reduce additive or multiplicative effects from noise, and other filtering or data derivation techniques used to provide clear distinctions between positive and negative data inputs.).


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch, further in view of Hendrickson.
As per claim 16 Koch discloses
A method of mitigating compaction with a vehicle in a work area, the method comprising: 
passing through the work area at a plurality of reference points to form a compaction map associated with compaction in the work area (see at least Koch, para. [0027]: The representative image or signal generated by the work layer sensor 100 is hereinafter referred to as the “work layer image” 110. In one particular application discussed later, the work layer sensors 100 may be mounted to a planter row unit 200 (FIG. 7) for generating a work layer image 110 of the seed trench as the planter traverses the field. The work layer image 110 may be displayed on a monitor 300 visible to an operator within the cab of a tractor and the planter may be equipped with various actuators for controlling the planter based on the characteristics of the work layer 104 as determined from the work layer image 110. & para. [0061]: In one such example, the area traversed by the gauge wheels (or other wheels) of the planter (or tractor or other implement or vehicle) may be analyzed to determine a depth and/or soil density of a compaction layer beneath the wheels. In some such examples, the area of the work layer image may be divided into sub-regions for analysis based on anticipated subterranean features in such sub-regions (e.g., the area traversed by the gauge wheels may be analyzed for compaction).);
determining at least one data layer associated with the plurality of reference points forming the compaction map in the work area (see at least Koch, para. [0036]: In this embodiment, transmitter (T2) is disposed over the seed trench 10, and transmitters (T1) and (T3) are disposed over each side of seed trench 10, respectively. Disposed rearward to transmitters (T1), (T2), and (T3) in a direction of travel are three receivers (R1), (R2), and (R3). Receivers (R1) and (R3) are disposed over each side of seed trench 10, respectively. Receiver (R2) is disposed over seed trench 10. Work layer images similar to those shown in FIG. 2A, FIG. 2B, FIG. 2C can be generated by work layer sensor 100-5. & para. [0062]: the monitor 300 may estimate a soil property (e.g., soil moisture, organic matter, or electrical conductivity, water table level) based on image properties of the work layer image 110B and display the soil property to the user as a numerical (e.g., average or current) value or a spatial map of the soil property at geo-referenced locations in the field associated with each soil property measurement (e.g., by correlating measurements with concurrent geo-referenced locations reported the GPS unit 310). & para. [0106-0107]: digital map book instructions 1706 comprise field map data layers stored in device memory and are programmed with data visualization tools and geospatial field notes. This provides growers with convenient information close at hand for reference, logging and visual insights into field performance. In one embodiment, overview and alert instructions 1704 are programmed to provide an operation-wide view of what is important to the grower, and timely recommendations to take action or focus on particular issues.); 
geo-referencing the at least one data layer in the compaction map (see at least Koch, para. [0062]: the monitor 300 may estimate a soil property (e.g., soil moisture, organic matter, or electrical conductivity, water table level) based on image properties of the work layer image 110B and display the soil property to the user as a numerical (e.g., average or current) value or a spatial map of the soil property at geo-referenced locations in the field associated with each soil property measurement (e.g., by correlating measurements with concurrent geo-referenced locations reported the GPS unit 310). & para. [0078]: Examples of field data 1606 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range), (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date,...); 
passing the vehicle through the work area after forming the compaction map (see at least Koch, para. [0027]: The representative image or signal generated by the work layer sensor 100 is hereinafter referred to as the “work layer image” 110. In one particular application discussed later, the work layer sensors 100 may be mounted to a planter row unit 200 (FIG. 7) for generating a work layer image 110 of the seed trench as the planter traverses the field. The work layer image 110 may be displayed on a monitor 300 visible to an operator within the cab of a tractor and the planter may be equipped with various actuators for controlling the planter based on the characteristics of the work layer 104 as determined from the work layer image 110. & para. [0045]: The forward work layer sensor 100A is disposed to generate a reference work layer image (hereinafter a “reference layer image”) 110A of the soil prior to the soil being disturbed by the planter, whereas the rearward work layer sensor 100B generates the work layer image 110B, which in this example, is the image of the closed seed trench 10 in which the seed has been deposited and covered with soil. For the reasons explained later, it is desirable to obtain both a reference image 110A and the work layer image 110B for analysis of the soil characteristics through the work layer 104. & para. [0061]: In one such example, the area traversed by the gauge wheels (or other wheels) of the planter (or tractor or other implement or vehicle) may be analyzed to determine a depth and/or soil density of a compaction layer beneath the wheels. In some such examples, the area of the work layer image may be divided into sub-regions for analysis based on anticipated subterranean features in such sub-regions (e.g., the area traversed by the gauge wheels may be analyzed for compaction).);
determining vehicle position data as the vehicle passes through the work area at the plurality of reference points (see at least Koch, para. [0059-0062]: The monitor 300 may be in signal communication with a GPS unit 310, the row cleaner actuator 276, the downforce control system 214, the depth adjustment actuator 234, the trench closing assembly actuator 256 and the packer wheel assembly actuator 266 to enable operational control of the planter based on the characteristics of the work layer image 110B.; based on image properties of the work layer image 110B and display the soil property to the user as a numerical (e.g., average or current) value or a spatial map of the soil property at geo-referenced locations in the field associated with each soil property measurement (e.g., by correlating measurements with concurrent geo-referenced locations reported the GPS unit 310). & para. [0120]: examples of sensors 1612 that may be used with any moving vehicle or apparatus of the type described elsewhere herein include kinematic sensors and position sensors. Kinematic sensors may comprise any of speed sensors such as radar or wheel speed sensors, accelerometers, or gyros. Position sensors may comprise GPS receivers or transceivers, or WiFi-based position or mapping apps that are programmed to determine location based upon nearby WiFi hotspots, among others); and 
adjusting the work tool at the plurality of reference points based on the vehicle position data and the at least one data layer (see at least Koch, para. [0059-0062]: The monitor 300 may be in signal communication with a GPS unit 310, the row cleaner actuator 276, the downforce control system 214, the depth adjustment actuator 234, the trench closing assembly actuator 256 and the packer wheel assembly actuator 266 to enable operational control of the planter based on the characteristics of the work layer image 110B.; based on image properties of the work layer image 110B and display the soil property to the user as a numerical (e.g., average or current) value or a spatial map of the soil property at geo-referenced locations in the field associated with each soil property measurement (e.g., by correlating measurements with concurrent geo-referenced locations reported the GPS unit 310). & para. [0074]: if the work layer images indicate that the implement is approaching more dense or compact soil, actuators associated to adjust downforce or pressure may be actuated to increase the downforce as the implement passes through the more dense or compact soil. In other embodiments if the work layer images across the width of the implement indicate that one side or the other is tilling the soil more aggressively, an actuator associated with a wing of the implement may be actuated to ensure balancing of the aggressiveness of tillage tools across the side-to-side width of the implement. Likewise, an actuator associated with fore and aft leveling of the implement may be actuated to ensure aggressiveness of tools on the front of the implement are balanced with those on the back. In still other embodiments, actuators may be provided to adjust the angle of attack of a disc gang or wing of a tillage implement, or individual tillage tools depending on the work layer images and operator feedback as the implement traverses the field encountering different soil conditions.).
Koch does not explicitly disclose
creating a predetermined path plan for compaction mitigation in the work area that is stored to be available to a controller of the vehicle such that the controller is configured to control operation of the vehicle, wherein at least one of the vehicle and the work tool traverses the wok area over compacted areas of the compaction map and avoids traversing the work area over non-compacted areas of the compaction map;
passing the vehicle through the work area after forming the compaction map along the path plan;
determining vehicle position data as the vehicle passes through the work area at the plurality of reference points along the path plan.
Hendrickson teaches
creating a predetermined path plan for compaction mitigation in the work area that is stored to be available to a controller of the vehicle such that the controller is configured to control operation of the vehicle (see at least Hendrickson, para. [0031]: As indicated by step 212, processor 30, following instructions contained in memory 28, controls the variable soil compaction characteristics of mobile machine 22 based upon the path received in step 210 and the obtained soil compaction constraints of the different regions of the field or plot of land being worked. In an example implementation, control of the variable soil compaction characteristics of mobile machine 22 means the establishment and/or adjustment of parameters associated with the operation of mobile machine 22 which impact soil compaction. Examples of Such control over the variable soil compaction characteristics of mobile machine 22 include, but are not limited to, controlling or adjusting the tire pressure of mobile machine 22, control ling or adjusting energy consumption by mobile machine 22, controlling or adjusting the rate at which herbicide, insecticide, water and fertilizer is dispersed....controlling or adjusting how mobile machine 22 interacts with the ground or when specific different interactions with the ground occur. & para. [0034-0035]: FIG. 4 further illustrates path.308 through field 300 as determined by processor 30 according to method 100. As discussed above, upon obtaining soil compaction constraints assigned to each of regions 302, processor 30 further obtains varying soil compaction characteristics of the particular mobile machine 22 to act upon field 300. Based upon the obtained soil compaction constraints and the varying soil compaction characteristics of mobile machine 104, processor 30 determines path 308. In the example illustrated, with particular respect to the individual regions 302C and 302E, path 308 may be drawn by processor 30 such that mobile machine 22 has a lower weight or otherwise has a lower soil compaction impact at those times that mobile machine 22 is in regions 302C and 302E so as to better satisfy the more stringent soil compaction constraints associated with regions 302C and 302E.  & para. [0037]: In Some implementations, processor 30 may generate control signals automatically (or upon confirmation or approval from the operator) adjust the operational depth (tillage depth) of mobile machine 22 when traversing regions 302C and 302E to reduce Soil compaction.), 
(see at least Hendrickson, para. [0024]: As indicated by step 106, using the obtained soil compaction constraints for different regions of a field or plot of land and using the obtained varying soil compaction characteristics of mobile machine 22 as it traverses the regions of the field or plot of land, processor 30 determines a recommended path for mobile machine 22. In some implementations, the recommended path may simply avoid those regions of the field that are so Susceptible to yield loss due to Soil compaction that any yield enhancements that may be achieved by a particular action on such regions (cultivation, herbicide, insecticide or fertilizer application) is outweighed by yield reductions brought about by soil compaction. In some implementations, the recommended path may avoid particular regions of the field where it is determined that planting in such regions is not justified.);
passing the vehicle through the work area after forming the compaction map along the path plan (see at least Hendrickson, para. [0034-0035]: FIG. 4 further illustrates path.308 through field 300 as determined by processor 30 according to method 100. As discussed above, upon obtaining soil compaction constraints assigned to each of regions 302, processor 30 further obtains varying soil compaction characteristics of the particular mobile machine 22 to act upon field 300. Based upon the obtained soil compaction constraints and the varying soil compaction characteristics of mobile machine 104, processor 30 determines path 308. In the example illustrated, with particular respect to the individual regions 302C and 302E, path 308 may be drawn by processor 30 such that mobile machine 22 has a lower weight or otherwise has a lower soil compaction impact at those times that mobile machine 22 is in regions 302C and 302E so as to better satisfy the more stringent soil compaction constraints associated with regions 302C and 302E.  );
determining vehicle position data as the vehicle passes through the work area at the plurality of reference points along the path plan (see at least Hendrickson, para. [0034]: FIG. 4 illustrates an example implementation of system 20 and methods 100, 200 with respect to a field 300. As shown by FIG. 4, field 300 is partitioned into multiple regions 302A-302F (collectively referred to as regions 302). In the example illustrated, each of regions 302 has boundaries or is partitioned Such that substantially homogenous soil compaction characteristics exist within each of regions 302. Each of regions 302 is further assigned one or more soil compaction constraints based upon the particular soil compaction characteristics of the region 302. para. [0044]: For example, the determined path may be presented on display 26. If desired, the instantaneous position of the mobile machine 22 and its positioning with respect to the determined path may be concurrently indicated on display 26. In one implementation, display 26 may include a speaker or an additional external speaker may be provided, wherein auditory directions or instructions may be provided Such as instructing the operator when to manually turn the servicing mobile machine MM2 to maintain mobile machine MM 2 on the determined path.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koch to incorporate the teaching of creating a predetermined path plan for compaction mitigation in the work area that is stored to be available to a controller of the vehicle such that the controller is configured to control operation of the vehicle, wherein at least one of the vehicle and the work tool traverses the wok area over compacted areas of the compaction map and avoids traversing the work area over non-compacted areas of the compaction map; passing the vehicle through the work area after forming 

As per claim 17 Koch discloses
wherein the at least one data layer comprises a plurality of data layers (see at least Koch, para. [0106-0107]: digital map book instructions 1706 comprise field map data layers stored in device memory and are programmed with data visualization tools and geospatial field notes. This provides growers with convenient information close at hand for reference, logging and visual insights into field performance. In one embodiment, overview and alert instructions 1704 are programmed to provide an operation-wide view of what is important to the grower, and timely recommendations to take action or focus on particular issues.).

As per claim 18 Koch discloses
further comprising combining the vehicle position data with the at least one data layer (see at least Koch, para. [0029]: work layer sensor 100-1 disposed in relation to a seed trench 10 formed in the soil 11 by a planter, wherein the seed trench 10 comprises the soil region of interest or work layer 104. In this embodiment, the work layer sensor 100-1 comprises a transmitter (T1) disposed on one side of the seed trench 10 and a receiver (R1) disposed on the other side of the seed trench 10 to produce the electromagnetic field 102 through the seed trench to generate the work layer image 110.  para. [0059]: The monitor 300 may be in signal communication with a GPS unit 310, the row cleaner actuator 276, the downforce control system 214, the depth adjustment actuator 234, the trench closing assembly actuator 256 and the packer wheel assembly actuator 266 to enable operational control of the planter based on the characteristics of the work layer image 110B. & para. [0062]: the monitor 300 may estimate a soil property (e.g., soil moisture, organic matter, or electrical conductivity, water table level) based on image properties of the work layer image 110B; para. [0080]: Sensor data may consist of the same type of information as field data 1606. In some embodiments, remote sensors 1612 may not be fixed to an agricultural apparatus 1611 but may be remotely located in the field and may communicate with network 1609.  & para. [0125-0126]: examples of sensors 1612 that may be used with harvesters include yield monitors, such as impact plate strain gauges or position sensors, capacitive flow sensors, load sensors, weight sensors, or torque sensors associated with elevators or augers, or optical or other electromagnetic grain height sensors).

As per claim 19 Koch discloses
wherein the at least one data layer comprises at least one of planting location data, historical vehicle weight data, historical vehicle location data, soil data, vehicle draft data, vegetation imagery data, historical tillage data, topographical data, and planter downforce data (see at least Koch, para. [0078]: Examples of field data 1606 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range), (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information), (c) soil data (for example, type, composition, pH, organic matter (OM), cation exchange capacity (CEC)), (d) planting data (for example, planting date, seed(s) type, relative maturity (RM) of planted seed(s), seed population)).

As per claim 20 Koch discloses
A compaction mitigation system for a work area, the system comprising: 
a compaction map of the work area having compaction data associated with a plurality of reference points (see at least Koch, Fig. 10-11 & para. [0036]: In this embodiment, transmitter (T2) is disposed over the seed trench 10, and transmitters (T1) and (T3) are disposed over each side of seed trench 10, respectively. Disposed rearward to transmitters (T1), (T2), and (T3) in a direction of travel are three receivers (R1), (R2), and (R3). Receivers (R1) and (R3) are disposed over each side of seed trench 10, respectively. Receiver (R2) is disposed over seed trench 10. Work layer images similar to those shown in FIG. 2A, FIG. 2B, FIG. 2C can be generated by work layer sensor 100-5. & para. [0062]: the monitor 300 may estimate a soil property (e.g., soil moisture, organic matter, or electrical conductivity, water table level) based on image properties of the work layer image 110B and display the soil property to the user as a numerical (e.g., average or current) value or a spatial map of the soil property at geo-referenced locations in the field associated with each soil property measurement (e.g., by correlating measurements with concurrent geo-referenced locations reported the GPS unit 310).); 
a vehicle configured to pass through the work area at the plurality of reference points after the compaction map is created (see at least Koch, para. [0036]: In this embodiment, transmitter (T2) is disposed over the seed trench 10, and transmitters (T1) and (T3) are disposed over each side of seed trench 10, respectively. Disposed rearward to transmitters (T1), (T2), and (T3) in a direction of travel are three receivers (R1), (R2), and (R3). Receivers (R1) and (R3) are disposed over each side of seed trench 10, respectively. Receiver (R2) is disposed over seed trench 10. Work layer images similar to those shown in FIG. 2A, FIG. 2B, FIG. 2C can be generated by work layer sensor 100-5. & para. [0044-0045]: The forward work layer sensor 100A is disposed to generate a reference work layer image (hereinafter a “reference layer image”) 110A of the soil prior to the soil being disturbed by the planter, whereas the rearward work layer sensor 100B generates the work layer image 110B, which in this example, is the image of the closed seed trench 10 in which the seed has been deposited and covered with soil. For the reasons explained later, it is desirable to obtain both a reference image 110A and the work layer image 110B for analysis of the soil characteristics through the work layer 104. & para. [0060]: if the work layer image 110B indicates that residue in the seed trench 10 is above a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce. As another example, if the seed depth is less than a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the downforce control system 214 to increase the downforce and/or to actuate the depth adjustment actuator 234 to adjust the gauge wheels 234 relative to the opening discs 232 to increase the trench depth & para. [0074]: if the work layer images indicate that the implement is approaching more dense or compact soil, actuators associated to adjust downforce or pressure may be actuated to increase the downforce as the implement passes through the more dense or compact soil.); 
a receiver configured to receive location data in the work area (see at least Koch, para. [0059]: The monitor 300 may be in signal communication with a GPS unit 310, the row cleaner actuator 276, the downforce control system 214, the depth adjustment actuator 234, the trench closing assembly actuator 256 and the packer wheel assembly actuator 266 to enable operational control of the planter based on the characteristics of the work layer image 110B.  & para. [0062]); and 
a controller configured to be referenced while the vehicle makes passes through the work area and accessing the compaction map (see at least Koch, para. [0058]: The work layer image 110B may be communicated and displayed to the operator on a monitor 300 comprising a display, a controller and user interface such as a graphical user interface (GUI), within the cab of the tractor. & para. [0060-0063]: if the work layer image 110B indicates that residue in the seed trench 10 is above a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce.); and
a work tool coupled to the vehicle and configured to be controlled at the plurality of reference points by the controller accessing the compaction map based on the location data and the compaction data (see at least Koch, para. [0060-0063]: if the work layer image 110B indicates that residue in the seed trench 10 is above a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce. As another example, if the seed depth is less than a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the downforce control system 214 to increase the downforce and/or to actuate the depth adjustment actuator 234 to adjust the gauge wheels 234 relative to the opening discs 232 to increase the trench depth & para. [0074]: if the work layer images indicate that the implement is approaching more dense or compact soil, actuators associated to adjust downforce or pressure may be actuated to increase the downforce as the implement passes through the more dense or compact soil.).
Koch does not explicitly disclose
a path plan for compaction mitigation in the work area and configured to be followed by the vehicle to traverse compacted areas of the work area in accordance with the compaction map;
a controller accessing the path plan to control a path of the vehicle based on the path plan and configured to be referenced while the vehicle makes passes through the work area along the path plan and accessing the compaction map.
Hendrickson teaches
a path plan for compaction mitigation in the work area and configured to be followed by the vehicle to traverse compacted areas of the work area in accordance with the compaction map (see at least Hendrickson, para. [0034-0035]: FIG. 4 further illustrates path.308 through field 300 as determined by processor 30 according to method 100. As discussed above, upon obtaining soil compaction constraints assigned to each of regions 302, processor 30 further obtains varying soil compaction characteristics of the particular mobile machine 22 to act upon field 300. Based upon the obtained soil compaction constraints and the varying soil compaction characteristics of mobile machine 104, processor 30 determines path 308. In the example illustrated, with particular respect to the individual regions 302C and 302E, path 308 may be drawn by processor 30 such that mobile machine 22 has a lower weight or otherwise has a lower soil compaction impact at those times that mobile machine 22 is in regions 302C and 302E so as to better satisfy the more stringent soil compaction constraints associated with regions 302C and 302E.  & para. [0037]: Processor 30 may generate control signals causing dis play 26 to notify an operator at what times along path 308 that mobile machine 22 should be replenished with fuel, seed, insecticide, herbicide or fertilizer to minimize the weight added to mobile machine 22 when mobile machine 22 nears traversing such regions 302C and 302E. In other implementations, processor 30 may generate control signals causing display 26 to notify an operator at what times along path 308 that mobile machine 22 should be emptied or discharged of commodity to reduce the weight of mobile machine 22 when mobile machine 22 is traversing regions 302C and 302E. In Some implementations, processor 30 may generate control signals automatically (or upon confirmation or approval from the operator) adjust the operational depth (tillage depth) of mobile machine 22 when traversing regions 302C and 302E to reduce Soil compaction.);
a controller accessing the path plan to control a path of the vehicle based on the path plan and configured to be referenced while the vehicle makes passes through the work area along the path plan and accessing the compaction map (see at least Hendrickson, para. [0031]: As indicated by step 212, processor 30, following instructions contained in memory 28, controls the variable soil compaction characteristics of mobile machine 22 based upon the path received in step 210 and the obtained soil compaction constraints of the different regions of the field or plot of land being worked. In an example implementation, control of the variable soil compaction characteristics of mobile machine 22 means the establishment and/or adjustment of parameters associated with the operation of mobile machine 22 which impact soil compaction. Examples of Such control over the variable soil compaction characteristics of mobile machine 22 include, but are not limited to, controlling or adjusting the tire pressure of mobile machine 22, control ling or adjusting energy consumption by mobile machine 22, controlling or adjusting the rate at which herbicide, insecticide, water and fertilizer is dispersed, controlling or adjusting the location and/or times at which fuel, seed, herbicide, insecticide, water and/or fertilizer is replenished, controlling or adjusting the location and/or times at which commodity (the harvested crop) is removed or emptied from mobile machine 22, controlling or adjusting how mobile machine 22 interacts with the ground or when specific different interactions with the ground occur.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koch to incorporate the teaching of a path plan for compaction mitigation in the work area and configured to be followed by the vehicle to traverse compacted areas of the work area in accordance with the compaction map; a controller accessing the path plan to control a path of the vehicle based on the path plan and configured to be referenced while the vehicle makes passes through the work area along the path plan and accessing the compaction map of Hendrickson so as to better satisfy the more stringent soil compaction constraints associated with regions of the land (see at least Hendrickson, para. [0035]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668